Citation Nr: 0821397	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The veteran's claim has been advanced on the docket by the 
undersigned Veterans Law Judge.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
is associated with the claims file.  


FINDING OF FACT

The veteran was exposed to artillery noise while in service, 
and this may have caused acute hearing loss which, according 
to competent medical evidence of record, resolved itself by 
service separation; there is a current hearing loss; however, 
this hearing loss is not likely related to military service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in May 2006, prior to the rating which is the 
subject of this appeal.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2006 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
also notified in the May 2006 letter of the evidence 
necessary to establish the disability rating and effective 
date of award should his claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).                        

The veteran has been provided the opportunity to respond to 
VA correspondence   and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
veteran.  The service medical records are included in the 
file and a VA audiology opinion, addressing etiology, has 
been afforded.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical matters do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The determination of whether the veteran has a service- 
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

The veteran contends that he developed bilateral hearing loss 
as a result of his exposure to noise during military service.  
He specifically asserts that his service as a field wireman 
with an artillery unit caused him to be exposed to both small 
arms and large gun firing, and that this noise exposure 
resulted in a loss of hearing bilaterally.  

A review of the veteran's service treatment records does not 
indicate any treatment, complaint, or diagnosis of a hearing 
loss disability.  At service separation, there were no 
abnormalities in bilateral hearing, and the ears were found 
to be normal.  Service personnel records do indicate that the 
veteran was assigned to an artillery unit as he claims, and 
thus there is no doubt that noise exposure occurred as 
alleged.  38 C.F.R. § 3.303.  Indeed, service in an artillery 
unit would, by nature, include being in proximity to large 
gun firing, an inherently noisy enterprise.  Given this 
exposure, the veteran was scheduled for a VA audiology 
examination to determine his current level of hearing loss as 
well as to discover any potential relationship between this 
hearing loss and his confirmed exposure to artillery fire in 
the U.S. Army.  

 A VA examination report, dated in August 2006, determined 
that the veteran has current bilateral sensorineural hearing 
loss, and thus a current disability is established.  The 
examiner noted that he had reviewed the claims file, made 
mention of the fact that the veteran had normal separation 
findings regarding his hearing, and stated that the induction 
examination did not contain a comprehensive hearing loss test 
other than a "whispered voice" test.  Upon review of the 
record, the examiner stated that "it is not likely that the 
hearing loss is not caused by or aggravated by noise exposure 
while in the military."  Of note, is that the opinion states 
how "it is not likely" that "hearing loss is not caused by 
or aggravated by noise exposure."  This opinion would 
seemingly favor the veteran, as if it is not likely that the 
hearing loss is not caused by in-service exposure, it follows 
by default that it is likely that the hearing loss is caused 
by such an exposure.  If the opinion existed without a 
rationale, the Board would be forced to make that logical 
conclusion.  Given, however, that the examiner's rationale is 
associated and is decidedly against a link between service 
and the current hearing loss, it is apparent that the opinion 
contains a typographical error.  Specifically, the examiner 
states that while loud noise can cause a permanent hearing 
loss, the damage occurs at the time of the exposure, and 
would have been apparent on service separation.  As the 
veteran's separation examination is normal, any hearing loss 
experienced as a result of noise exposure in service would 
have "recovered without a permanent threshold shift (hearing 
loss)."  Essentially, the examiner is of the opinion that 
any hearing loss in service was acute and transitory, and no 
permanent hearing loss resulted due to noise exposure.  Since 
the opinion was provided by a competent professional with the 
appropriate expertise, it is of high probative value.   

Indeed, the Board notes that veteran did not seek treatment 
or receive a diagnosis for hearing loss until 2006, decades 
after service separation.  The passage of time without 
complaint, in and of itself, can be probative in determining 
a claim for service connection.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims). This fact, as well as a competent (and 
unrefuted) medical opinion being against a relationship 
between a current hearing loss and service, leads the Board 
to the conclusion that the veteran's claim must be denied.  

The veteran and his spouse are competent to testify as to 
noticing the veteran's hearing abilities over the years and 
there is no reason to doubt their credibility.  See 
Washington v. Nicholson, 19 Vet App 362 (2005), citing Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  While the veteran asserts that 
his current hearing loss is related to service, however, he 
is not deemed competent to provide a medical opinion on the 
diagnosis of a hearing loss disability, as defined by the 
applicable regulation, 38 C.F.R. § 3.385, nor is he competent 
to provide an opinion on the etiology of his hearing loss 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Thus, while the various lay assertions have been 
considered, they do not outweigh the competent and most 
probative medical evidence of record, which does not show 
that the veteran's current hearing loss is related to 
service. Therefore, the competent medical evidence indicates 
that there is no nexus between the service noise exposure and 
current hearing loss.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


____________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


